Citation Nr: 0213625	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric 
disorder.

(An additional issue of entitlement to a permanent and total 
disability rating for non-service-connected pension purposes 
will be the subject of a later Board decision.)


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1965 to July 1967 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from June 1996 and later RO rating decisions 
which collectively denied service connection for headaches, a 
skin disorder, hypertension, and a psychiatric disorder 
(including a panic disorder and post-traumatic stress 
disorder (PTSD)).  In June 1999 the Board remanded the case 
to the RO for further development..  

(The Board notes that an additional issue of entitlement to 
permanent and total disability rating for non-service-
connected pension purposes will be the subject of a later 
Board decision which will be issued after the Board completes 
development of evidence on such issue in accordance with 
38 C.F.R. § 19.9 as amended.)

In a May 2002 rating decision, the RO granted service 
connection for a musculoskeletal disorder of both knees as an 
undiagnosed illness; this issue was previously on appeal, but 
is no longer before the Board.


FINDINGS OF FACT

1.  The veteran had active duty from July 1965 to July 1967, 
and from November 1990 to May 1991 (this second period of 
active duty included service in Southwest Asia during the 
Persian Gulf War).

2.  The veteran has diagnosed muscle-tension headaches, and 
such began years after his last active duty and were not 
caused by any incident of service.

3.  The veteran has diagnosed skin conditions, including 
tinea and vitiligo, and such began years after his last 
active duty and were not caused by any incident of service.

4.  Hypertension began years after the veteran's last active 
duty and was not caused by any incident of service.

5.  The veteran's current psychiatric disorder, most recently 
diagnosed as a panic disorder, began during his last period 
of active duty.


CONCLUSIONS OF LAW

1.  Headaches, including claimed as due to undiagnosed 
illness, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 
38 C.F.R. 3.303, 3.317 (2001).

2.  A skin disorder, including claimed as due to undiagnosed 
illness, was not not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 
38 C.F.R. 3.303, 3.317 (2001).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  A psychiatric disorder, most recently diagnosed as a 
panic disorder, was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran first served on active duty in the Army from July 
1965 to July 1967; his military occupational specialty was 
accounting; and this service did not involve combat or 
Vietnam service.  Service medical records from this first 
period of active service do not show any of the conditions 
now claimed for serice connection.

The veteran had later service in the Army National Guard, 
between his periods of active duty, and medical records from 
such National Guard service do not show the conditions now 
claimed for service connection.  

The veteran had a second period of active duty in the Army 
from November 1990 to May 1991, during the Persian Gulf War.  
This included service in Southwest Asia/Saudi Arabia from 
December 1990 to May 1991 with the 148th Evacuation Hospital, 
during which time he performed duties as an administrative 
specialist.

Medical records from this last period of active duty show 
that on examination in April 1991 for upcoming release from 
active duty, the veteran's skin was evaluated as normal and 
he was also evaluated as psychiatrically normal.  His blood 
pressure was 136/88.  The veteran responded "no" to having 
skin disease, high or low blood pressure, depression or 
excessive worry, or nervous trouble of any sort.  It was 
noted that there were no new illnesses secondary to 
deployment.  He responded "no" to the questions of whether he 
had a rash, skin infection or sores, whether he had 
nightmares or trouble sleeping, and whether he had recurring 
thoughts of his experiences during Desert Shield/Storm.  On a 
May 1991 demobilization questionnaire, the veteran denied any 
pertinent history, although it is noted that in a space on 
the form concerning nightmares or sleep trouble, it appears 
the veteran initially checked "yes" but then scratched that 
out and checked "no."  On a May 1991 demobilization 
examination medical history form, the veteran responded "yes" 
to having nervous trouble of any sort, but it was noted to be 
"not a major problem."  On the May 1991 examination, the 
veteran's blood pressure was 147/87 and his cardiovascular 
system, skin, psychiatric system, and neurological system 
were found to be normal on objective evaluation.

The veteran was released from his last period of active duty 
on May 29, 1991.  On June 13, 1991, the RO received his 
initial compensation claim, seeking service connection for a 
sleep disorder.  He related that he had difficulty sleeping, 
often awoke at night, and had bad dreams.

On VA psychiatric examination in July 1991, the veteran 
primarily complained of sleeping problems which started when 
he was working at the evacuation hospital in Saudi Arabia.  
Current examination led to diagnoses of insomnia related to 
other mental disorder, nonorganic; and adjustment disorder, 
not otherwise specified.

In August 1991, the RO denied service connection for a sleep 
disorder, and the veteran did not appeal.

Medical records from the veteran's employer, AT&T, show that 
in July 1991 he underwent a medical evaluation, which showed 
essentially normal findings, and his blood pressure was 
106/76.  In a medical questionnaire the veteran responded 
"no" to having history of skin rashes and headaches.  In 
February 1992 his blood pressure was 126/74.  In May 1993, he 
had back and neck problems from a vehicle accident.  In July 
1995, the veteran completed a medical questionnaire and 
indicated he had not had headaches in the past month.  There 
were multiple elevated blood pressure readings in July and 
August 1995.

On a March 1995 VA treatment record it was noted that the 
veteran had several complaints that he related to his Persian 
Gulf activity, including hypertension, a small discoloration 
on the left lateral abdomen, frontal headaches, and 
hyperventilating when around crowds.  The impressions were 
muscular headaches versus tension, hypertension, 
hyperpigmented lesion, and hyperventilation episode.  

The veteran subsequently underwent a VA Persian Gulf Registry 
examination in March 1995.  He responded "yes" to having 
frequent or severe headaches, skin diseases, high blood 
pressure, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  He reported having 
headaches for 5 to 6 years.  Examination showed 
hyperpigmented irregular patches on the truck and back, and 
on psychiatric examination it was noted that he complained 
that he was anxious in small rooms, sweaty, and tremulous.  
The diagnoses included vitiligo (a skin condion) and PTSD.  
On a Persian Gulf Registry Code Sheet the diagnoses included 
muscle tension headaches, vitiligo, and anxiety.  

The veteran's current claims for service connection were 
filed in April 1995.

On VA examination in August 1995 the veteran reported he had 
elevated blood pressures since he returned from the Persian 
Gulf in 1991 and that he had never been on treatment for 
hypertension.  The diagnosis was very mild hypertension.  

On VA neurological examination August 1995 the veteran 
reported he began having problems with headaches once he 
returned from the Persian Gulf, and that within one year of 
returning from the Persian Gulf he began having headaches 
which continued to occur at least once or twice a week.  The 
impression was muscle tension headaches with no history to 
suggest migraine syndrome.

On VA psychiatric examination in August 1995, the veteran 
complained of difficulty sleeping and of having bad dreams 
(often about Gulf War experiences).  He recalled epidodes of 
blackouts during bombings and of nearby fighting when 
overseas, and he said he had been frightened.  The current 
diagnosis was chronic PTSD.  The examiner opined that the 
veteran had a mild case of PTSD which manifested itself 
primarily in terms of sleep impairment and social isolation.  
The examiner noted that if the veteran were considered to 
have had PTSD, then the most reasonable diagnosis would be 
nightmare disorder.

On VA dermatological examination in August 1995 the veteran 
reported a history of skin problems beginning upon his return 
from the Persian Gulf.  Examination showed deep pigmented 
macules, approximately six to eight in number, involving the 
left abdomen and flank areas, and examination of the palms 
showed non-inflammatory adherent scale with similar changes 
on the feet.  The diagnoses were low grade vitiglio, limited 
in extent, and tinea pedis and manum.  

In a September 1995 letter, Archie Hearne, M.D. reported that 
the veteran was seen in March 1994 for refill of hypertensive 
medication and at that time his blood pressure was in 
control.  In February 1995 his blood pressure was in control.  

VA treatment records showed that in February 1996 the veteran 
was seen in dermatology and it was noted that he had tinea on 
one hand and both feet.  In June 1996 it was noted that he 
had tinea on both hands and feet.

With regard to the claim for service connection for PTSD, the 
RO requested that the veteran provide detailed information 
regarding his reported stressor events.  Received from the 
veteran in September 1997 was a document in which he reported 
that during service he worked in the hospital operation room 
and he saw Iraqi soldiers being treated for gunshot wounds, 
Iraqi soldiers receiving treatment for skin diseases, and 
Iraqi soldiers died on the operating tables.  He reported he 
was assigned to the 148th Evacuation Hospital from December 
1990 to May 1991.  

On VA dermatological examination in October 1997 the veteran 
reported that he developed depigmentation on the left side 
during his service in the Gulf War and also reported some 
scaling of the hands and feet which he first noticed in 1991.  
The diagnoses were chronic dermatophytosis and segmental 
vitiligo.  

On VA neurological examination in October 1997 the veteran 
reported an onset of headaches in 1991 while he was serving 
in the Persian Gulf War.  The impression was episodic muscle 
tension-type headaches with normal neurological examination.  

On VA psychiatric examination in October 1997, the veteran 
primarily complained of bad dreams and trouble sleeping.  
Regarding Persian Gulf War experiences, he reported that 
there was no one incident that stood out, but that in general 
it was very traumatic for him when the injured were brought 
into the hospital, and that he saw wounded Saudi soldiers on 
a daily basis and that some died on the operating table.  He 
was currently taking psychiatric medication.  The diagnosis 
was chronic PTSD.

On VA examination in October 1997 the veteran denied being 
treated for hypertension, and it was noted that he had no 
symptoms or family history.  The impressions included 
hypertension, alleged but not found.  

A private treatment record dated in October 1997 showed that 
the veteran's blood pressure was 146/90.

In a December 1997 letter, Dr. Hearne reported that the 
veteran was last seen in March 1995 and his blood pressure 
was 146/98 on that day.

In a May 1998 letter from a VA psychiatric social worker it 
was noted that the veteran was followed in the mental health 
clinic with a primary diagnosis of panic disorder.  He was 
seen by the Persian Gulf Support Program for counseling in 
1991 and early 1992, and returned to that program in 1995.  
In March 1997 he returned for treatment after his home was 
heavily damaged in a tornado.  It was noted that the veteran 
continued to have panic episodes twice weekly and suffered 
from a depressed mood.  Although his official diagnosis was 
panic disorder, he continued to exhibit symptoms of a related 
anxiety disorder and PTSD.  

Received from the veteran in April 1998 was a newspaper 
article titled "Records show postwar leap in Iraqi cancer".  

Ongoing VA treatment records show complaints such as 
nightmares, and in June 1998 the veteran was seen for panic 
disorder and depression .

In an October 1998 letter, a VA clinical nurse specialist and 
a VA psychiatric social worker reported that the veteran was 
followed in the mental health clinic and had a primary 
psychiatric diagnosis of panic disorder.  He reported 
symptoms consistent with PTSD, and it was noted that there 
was no evidence he suffered symptoms of any anxiety disorder 
(panic disorder or PTSD) prior to service in Saudi Arabia.  
It was also noted that the veteran's strong employment 
history prior to the Gulf War compared with his inability to 
successfully readjust to his former career after service was 
of significance.

By July 1999 letter, the RO requested that with regard to his 
claim for service connection for PTSD, the veteran provide 
more detailed information regarding his reported stressor 
events in service.  Received from the veteran in August 1999 
was a statement in which he described his duties during his 
service in the Persian Gulf War.  He reported that he was in 
charge of the administrative part of the operating room and 
surgical procedures at a field hospital.  He described his 
stressor events as starting with several occasions where they 
were told to go get into "full dress chemical uniform" 
because of unknown gases in the area, and they were kept in 
total darkness for hours.

With a January 2000 letter, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) enclosed an extract 
from the 148th Evacuation Hospital (Evac Hosp) Operation 
Desert Shield history which showed that they donned MOPP gear 
sometime between January 13-16, 1991.  It was also noted that 
the veteran's name did appear on the personnel database 
portion of the Department of Defense Persian Gulf War 
Registry.

In a June 2000 letter from a VA psychiatric social worker, it 
was noted that the veteran suffered from psychological 
difficulties since his return from Saudi Arabia, and that he 
first sought VA treatment in 1995 for PTSD-like symptoms 
which were later determined to be a panic disorder.  

On VA examination in July 2001 the veteran reported that in 
early 1992 he developed aches and pains in his face, and at 
times he had swelling and decreased range of motion.  He also 
reportedly developed panic attacks and a rash on his left 
side, and noticed that the skin on his hands and feet was 
quite dry and would peel.  He had recently developed a rash 
over the head of the penis and had been given a cream for 
this by a dermatologist.  He complained of vivid dreams and 
it was noted that no medical cause had been found for his 
symptoms.  He reported he was being seen in the psychiatry 
department and took medication for pain and panic attacks.  
The diagnoses included symptoms consisting of aching and pain 
in the knees, panic attacks, previous rash over left side, 
rash over head of penis, dry skin, vivid dreams, and normal 
physical examination.  The examiner opined that the veteran's 
"illness" was undiagnosed and that there was nothing on the 
physical examination to explain his symptoms.

Analysis

The file shows that through correspondence, rating decisions, 
statements of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims for service connection.  
Identified medical records have been obtained and VA 
examinations have been provided with regard to the claims.  
Thus, the Board finds that the notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
The Board notes that these new legal provisions do not affect 
the particular Persian Gulf War claims involved in the 
instant appeal.

Service connection for headaches

The veteran asserts that he has headaches due to an 
undiagnosed illness from Persian Gulf War service.  

Service medical records show no complaint or finding of 
headaches during either the veteran's 1965-1967 active duty 
or his 1990-1991 active duty (the last period included 
service in Southwest Asia during the Persian Gulf War).  
Headaches are first shown in medical records beginning in 
1995, several years after the last period of service, and 
medical records show tension-type headaches have been 
diagnosed.  Since a diagnosed condition is involved, the 
Persian Gulf War provisions on undiagnosed illness do not 
apply.  The medical evidence does not link the veteran's 
diagnosed headache disorder, first shown years after his last 
active duty, with his service.  

The weight of the credible evidence demonstrates that a 
diagnosed headache disorder began after the veteran's last 
period of active duty and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for a skin disorder

The veteran asserts he has a skin rash due to an undiagnosed 
illness from Persian Gulf War service. 

Service medical records from either period of service show no 
chronic skin disorder.  Several years after the veteran's 
last period of active duty, he was found to have diagnosed 
skin conditions, including vitiligo and tinea (fungus).  
Since a diagnosed condition is involved, the Persian Gulf War 
provisions on undiagnosed illness do not apply.  The medical 
evidence does not link the veteran's diagnosed skin 
conditions, first shown years after his last active duty, 
with his service.

The weight of the credible evidence demonstrates that a 
diagnosed skin disorder began after the veteran's last period 
of active duty and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.





Service connection for hypertension

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records do not show hypertension during 
either period of service or within the year after the last 
period of active duty ended in 1991.  A letter from a private 
physician shows that in 1994 the veteran was seen for refill 
of hypertensive medication.  Later medical records note 
hypertension.

Thus, the medical evidence shows that hypertension first 
became manifest more than a year after last active service 
(beyond the presumptive period for service connection).  
Additionally, there is no competent medical evidence showing 
that the veteran's hypertension is linked to service.  The 
Board finds that the veteran's hypertension was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Service connection for a psychiatric disorder 

Although the veteran had some post-service diagnoses of PTSD, 
the more recent evidence indicates that accepted current 
diagnosis is a panic disorder.  Thus the Board need not 
determine whether there is PTSD which is service-connected 
under the criteria of 38 C.F.R. § 3.304(f).  

The service medical records do not show diagnosis or 
treatment of a psychiatric disorder.  However, in medical 
history forms in May 1991, near the end of the veteran's last 
period of active duty, he reported he was experiencing 
nervous problems.  He filed a VA claim in June 1991, just a 
couple of weeks after active duty, asserting that he was 
having sleeping problems and nightmares.  A July 1991 VA 
examination diagnosed insomnia due to other mental disorder, 
and an adjustment disorder not otherwise specified.  The 
veteran filed his current claim in 1995.  Medical records 
from 1995 to 2001 contain various psychiatric diagnoses, 
although the most recent diagnosis is a panic disorder.  Many 
of his symptoms now, such as a sleep disorder, are the same 
as when he left his last active duty.  The veteran has given 
a credible history of continuing psychiatric symptoms since 
his Persian Gulf War active duty, and some medical statements 
lend support to his assertion that his current psychiatric 
disorder began during such service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Based on all the 
evidence, there appears to be a reasonable basis to trace the 
veteran's current psychiatric disorder (most recently 
diagnosed as a panic disorder) to onset during his last 
period of active duty.  The Board finds that such psychiatric 
disorder was incurred in service, and service connection is 
warranted.  The Board has applied reasonable doubt in 
granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for headaches is denied.

Service connection for a skin disorder is denied.

Service connection for hypertension is denied.

Service connection for a psychiatric disorder is granted.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

